Citation Nr: 0937362	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-22 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease of the lumbosacral 
spine.  

2.  Entitlement to a disability rating in excess of 10 
percent for internal derangement of the right knee.  

3.  Entitlement to a disability rating in excess of 10 for 
degenerative joint disease of the right knee, with 
arthralgia.  

4.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran increased 
ratings for his disabilities of the lumbosacral spine and 
right knee.  The Veteran subsequently initiated and perfected 
appeals of these rating determinations.  

This appeal also arises from an August 2005 rating decision 
of the Oakland, California, RO, which denied the Veteran an 
increased rating for his degenerative joint disease of the 
left knee.  The Veteran also subsequently initiated and 
perfected an appeal of this rating determination, and this 
issue was merged into his pending appeal.  The Oakland, 
California, RO currently has jurisdiction of the claims file. 

In July 2009, the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO.  At his hearing, the 
Veteran raised the issue of service connection for a left hip 
disability.  Hearing transcript, page 7.   That matter, which 
is not inextricably intertwined with the issues on appeal, is 
referred to the RO for initial consideration.  38 C.F.R. 
§ 20.200 (2009).  



FINDINGS OF FACT

1.  Competent evidence has not been presented that the 
Veteran's degenerative disc disease of the lumbar spine 
results in forward flexion of 30 degrees or less; favorable 
ankylosis of the lumbar spine; or, incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks during the past year.  

2.  Competent evidence has not been presented that the 
Veteran's internal derangement of the right knee results in 
more than slight impairment.  

3.  Competent evidence has not been presented that the 
Veteran's degenerative joint disease of the right knee 
results in extension limited to more than 0 degrees, or 
flexion limited to less than 90 degrees.  

4.  Competent evidence has not been presented that the 
Veteran's degenerative joint disease of the left knee results 
in extension limited to more than 0 degrees, or flexion 
limited to less than 90 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002& 
Supp. 2008); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-43 (2009).  

2.  The criteria for a disability rating in excess of 10 
percent for internal derangement of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002& Supp. 2008); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2009).  

3.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002& Supp. 
2008); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260-61 (2009).  

4.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002& Supp. 
2008); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260-61 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the Veteran under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In March 2005, March 2006, May 2006, May 2008, and August 
2008 letters, the Veteran was notified of the information and 
evidence needed to substantiate and complete the claims on 
appeal.  Additionally, the March 2006 letter provided him 
with the general criteria for the assignment of an effective 
date and initial rating.  Id.  The Board notes also that, in 
the present case, initial notice was issued prior to the June 
and August 2005 adverse determinations on appeal.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, that case was recently overruled by 
the U.S. Court of Appeals for the Federal Circuit, and is no 
longer binding on the Board.  Vazquez-Flores v. Shinseki, --- 
F.3d ----, 2009 WL 2835434 (Fed.Cir.).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  He has also been afforded VA medical 
examination on several occasions, most recently in January 
2008 for his spine, and in August 2007 for his knees.  In 
July 2009, the Veteran was afforded the opportunity to 
testify before the undersigned Veterans Law Judge, seated at 
the RO.  The Board is not aware, and the Veteran has not 
suggested the existence of, any additional pertinent evidence 
not yet received.  The Veteran submitted new evidence 
directly to the Board at his personal hearing, along with a 
signed a waiver of agency of original jurisdiction (AOJ) 
review of this evidence; thus, his appeal need not be 
remanded for RO consideration of this evidence.  See 38 
C.F.R. § 20.1304 (2008).  The Board is also cognizant of the 
Veteran's hearing testimony that his service-connected 
disabilities have increased in severity since his most recent 
VA examinations.  However, he did not otherwise provide any 
objective evidence suggesting the results of his August 2007 
and January 2008 VA examinations were incomplete or otherwise 
no longer accurate reflections of his currently level of 
disability such that remand and re-examination would be 
warranted.  Rather, the Board finds the VA examination 
reports to be adequate for rating purposes.  Thus, the Board 
will proceed to adjudicate the Veteran's appeal in light of 
the current evidentiary record.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  
Thus, adjudication of his claims at this time is warranted.  

II. Increased ratings

The Veteran seeks increased ratings for various service-
connected disabilities of the lumbosacral spine and bilateral 
knees.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2009).  

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the case of Hart v. Mansfield [21 Vet. App. 505 (2007)], the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
staged ratings are also appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  As such, the Board 
will consider whether staged ratings are appropriate to the 
pending appeal.  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

a. Lumbosacral spine

The Veteran seeks a disability rating in excess of 20 percent 
for his degenerative disc disease of the lumbosacral spine.  
Degenerative arthritis of the spine is currently rated under 
Diagnostic Code 5242, which in turn makes reference to 
Diagnostic Code 5003, for degenerative arthritis of any 
joint.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, with a minimum rating of 10 percent to be assigned 
for each major joint affected.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007).  

In most cases, spinal disabilities are evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, which provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10


Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2009).  

Separate rating criteria also exist for the evaluation of 
intervertebral disc syndrome, and such criteria must be used 
if intervertebral disc syndrome is present and it results in 
a higher rating for the disability at issue.  Intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months 
warranted a 60 percent rating.  With incapacitating episodes 
having a total duration of at least 4 weeks but less than six 
weeks during the past 12 months, a 40 percent rating is 
warranted.  With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months, a 20 percent rating is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2009).  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2009).  

Upon receipt of his claim, the Veteran was afforded VA 
orthopedic examination in March 2005.  According to the 
examination report, the Veteran reported a history of approx 
35 parachute jumps during military service; however, his DD-
214 and service personnel records are negative for the award 
of a parachutist's badge or similar award.  The Veteran 
served as an electronics mechanic in the U.S. Navy, according 
to his DD-214 and his personnel records, with no indication 
of having performed parachute jumps as part of his normal 
military duties.  He reported back pain ranging from 4-9/10, 
increasing with use.  He also reported radiation of his pain 
into his lower extremities.  By the Veteran's account, 
medication generally did not help alleviate his pain.  On 
physical examination, the Veteran had tenderness over the mid 
and lower back, with some lower back paraspinous tightening.  
Straight leg raising was negative.  Range of motion testing 
reflected forward flexion to 60 degrees, extension to 18 
degrees, lateral flexion to 22 degrees on the right and 20 
degrees on the left, and lateral rotation to 18 degrees on 
the right and 16 degrees on the left.  Pain was reported with 
all motion.  After several repetitive motions, the Veteran's 
range of motion was forward flexion to 80 degrees, extension 
to 14 degrees, lateral flexion to 25 bilaterally, and lateral 
rotation to 20 degrees on the right and 15 degrees on the 
left.  Pain was again reported with all motion.  The examiner 
noted no incapacitating episodes, as defined by VA.  MRI 
imaging of the lumbosacral spine revealed no cord signal 
abnormality, but disc bulging at L3-4 was observed.  A CT 
scan demonstrated severe central canal spinal stenosis at L3-
4.  Degenerative disc disease was also noted at L5-S1.  

Another VA orthopedic examination was afforded the Veteran in 
August 2007.  He again reported a longstanding history of low 
back pain.  He reported daily flare-ups of his low back pain.  
On physical examination, the Veteran had intact sensation of 
the lower extremities, with the exception of skin graft sites 
on the right leg resulting from a 2003 motorcycle accident.  
He had forward flexion to 60 degrees.  His range of motion 
did not decrease with repetition.  Pain was reported with 
motion, but no focal point spasm was observed.  X-rays of the 
lumbosacral spine reflected severe degenerative changes at 
L5-S1.  

The Veteran has also received VA outpatient medical treatment 
during the pendency of this appeal.  A January 2005 
orthopedic consultation confirmed degenerative disc disease 
at L5-S1, along with a bulging disc at L3-4.  Range of motion 
testing revealed forward flexion such that the Veteran was 
able to touch his fingers to the floor, extension to 22 
degrees, lateral flexion to 23 degrees on the right and 20 
degrees on the left, and lateral rotation to 20 degrees 
bilaterally.  

Most recently, the Veteran was afforded VA orthopedic 
examination of his lumbosacral spine in January 2008.  He 
again reported a history of many parachute jumps during 
military service, resulting in low back pain since that time.  
He described his low back pain as 6/10, with radiation into 
both lower extremities.  His pain occasionally flared up to 
10/10, causing him to allegedly fall to the ground due to 
pain.  He reported impairment both at home and at work 
secondary to his back pain.  On physical evaluation, he had 
tenderness and some paraspinal muscle spasm of the low back.  
Range of motion testing revealed forward flexion to 40 
degrees, extension to 12 degrees, lateral flexion to 15 
degrees bilaterally, and lateral rotation to 10 degrees on 
the right and 12 degrees on the left.  Pain was reported with 
all motion.  Ankle jerk reflexes were absent bilaterally, but 
sensation was generally intact in the lower extremities.  The 
examiner specified that sensation changes were likely related 
to diabetes.   

In July 2009, the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO.  He reported severe 
pain of his low back on a regular basis, affecting his 
ability to perform regular activities of daily living both at 
home and at work.  

After considering the totality of the record, the Board finds 
a disability rating in excess of 20 percent is not warranted 
for the Veteran's degenerative disc disease of the 
lumbosacral spine, as he has not demonstrated forward flexion 
limited to forward flexion of the thoracolumbar spine limited 
to 30 percent, or favorable ankylosis thereafter.  According 
to the various clinical records and examination reports of 
record, the Veteran's forward flexion has varied between 40-
60 degrees during the pendency of this appeal, and no 
examiner has suggested he displays favorable ankylosis of the 
lumbosacral spine.  In the absence of such findings, the next 
higher rating of 40 percent is not warranted.  

Objective evidence has also not been submitted to demonstrate 
that pain on use or during flare-ups results in additional 
functional limitation to the extent that an increased rating 
would be warranted.  See DeLuca, supra.  Additionally, no 
examiner has suggested the Veteran's lumbosacral spine 
disability has resulted in a degree of impairment in excess 
of that currently contemplated, such that a staged rating is 
warranted.  See Hart, supra.  Finally, while the Veteran has 
reported symptoms, the Board finds an increased rating under 
the criteria of intervertebral disc syndrome is not 
warranted, as the Veteran has not displayed incapacitating 
episodes having a total duration of at least 4 weeks but less 
than six weeks during the past 12 months, as would warrant a 
40 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2009).  

With respect to neurologic abnormalities pursuant to Note (1) 
of the general rating formula for disease and injuries of the 
spine, the VA examinations are silent with respect to any 
findings of bowel or bladder incontinence or other 
neurological impairment associated with the service-connected 
back disability.  The VA examiner in 2008 linked the 
identified neurological abnormality to a nonservice-connected 
disability, as opposed to the back.  Thus, a separate rating 
is not warranted for any neurological symptoms.   

In conclusion, the preponderance of the evidence is against 
the award of a disability rating in excess of 20 percent for 
the Veteran's degenerative disc disease of the lumbosacral 
spine.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

b. Right knee

The Veteran seeks increased ratings for his internal 
derangement and degenerative joint disease of the right knee, 
for which he has been awarded separate compensable ratings of 
10 percent each.  Because these ratings are of the same major 
joint, they will be considered together.  

The Veteran has been awarded a 10 percent disability under 
Diagnostic Code 5257, for other impairment of the knee 
characterized by recurrent subluxation or lateral 
instability.  This Code awards a 10 percent rating for slight 
impairment, a 20 percent rating for moderate impairment, and 
a 30 percent rating for severe impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2009).  

The Veteran has also been awarded a separate rating of 10 
percent under Diagnostic Code 5010, for traumatic arthritis, 
which is rated as analogous to degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved, with a minimum rating of 
10 percent to be assigned for each major joint affected.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2009).  In the present case, the Veteran's right 
knee disability is rated based on limitation of motion, with 
a hyphenated diagnostic code, 5010-5260.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27 
(2009).  

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, 
a 10 percent rating is assigned for flexion limited to 45 
degrees, a 20 percent rating is assigned for flexion limited 
to 30 degrees, and a 30 percent rating is assigned for 
flexion limited to 15 degrees.  Pursuant to Diagnostic Code 
5261, a 10 percent rating will be assigned for extension of 
the knee limited to 10 degrees, a 20 percent rating is 
assigned for extension limited to 15 degrees, a 30 percent 
rating for limitation to 20 degrees, and a 40 percent rating 
for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2009).  The Board notes that on September 
17, 2004, the VA General Counsel issued General Counsel 
Opinion (VAOPGCPREC) 9-2004, which held that a Veteran can 
receive separate ratings under Diagnostic Code 5260 
(limitation of flexion), and Diagnostic Code 5261 (limitation 
of extension) for disability of the same joint.  

The Board also notes that the Veteran sustained serious 
injury to the right lower extremity in 2003 as the result of 
a motor vehicle accident.  He suffered a fracture of the 
lower leg, and required skin grafts to heal his injury.  
Service connection has not been awarded for any disabilities 
resulting from this incident.  When assessing the degree of 
impairment resulting from a service connected disability, the 
"use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation . . . [is] to be avoided."  38 C.F.R. § 4.14 
(2009).  Nevertheless, "when it is not possible to separate 
the effects of the [service connected disability and the non-
service connected disability], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service-connected 
condition."  61 Fed. Reg. 52698 (Oct. 8, 1996); see also 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  To the 
extent possible as indicated by the medical evidence of 
record, the Board will consider only that degree of 
disability resulting from the Veteran's service-connected 
right knee disabilities in adjudicating this appeal.  

Upon receipt of his claim, the Veteran was afforded VA 
orthopedic examination in March 2005.  He reported joint pain 
ranging from 3-7/10, increasing with use.  He was noted to 
ambulate using a cane.  The Veteran reported sustaining 
shrapnel wounds to the right knee during service in Vietnam; 
however, review of the Veteran's DD-214, service personnel 
records, and service treatment records are all negative for 
any evidence of military service in Vietnam and/or shrapnel 
wounds sustained therein.  While he was noted to have 
approximately 3 months of foreign service, no military 
records reflect service in Vietnam.  The Board also observes 
that on his initial February 1974 claim for VA compensation 
benefits regarding his right knee, the Veteran claimed 
internal derangement of the right knee, not shrapnel wounds, 
and did not report any treatment of his right knee at any 
military medical facility outside the United States.  On 
objective physical examination, the Veteran had surgical 
incision scars visible across the right knee.  Tenderness of 
the right knee joint was reported, but he was without 
erythema, warmth, or effusion.  No crepitus was evident.  
Lachman's and anterior and posterior drawer tests were all 
negative.  Trace medial laxity was present, and quadricep 
muscles of the right thigh were decreased compared to the 
left.  Forward flexion was to 98 degrees active, with pain, 
and to 122 degrees passive, also with pain.  After repetitive 
motion, flexion was to 95 degrees, also with pain.  Strength 
was 4+ on both flexion and extension.  March 2003 X-rays of 
the knee confirmed rather extensive pseudocystic degeneration 
in the right knee, as well as osteoarthritis.  

Another VA orthopedic examination was afforded the Veteran in 
July 2005.  He reported recurrent right knee pain, worse with 
use.  Physical examination revealed tenderness across the 
medial and lateral joint lines, with crepitus 2+.  Drawer 
sign was negative, and no medial laxity was present.  The 
right knee joint was without edema or swelling.  His gait was 
antalgic, and he used a cane.  Flexion was to 112 degrees, 
but decreased to 110 degrees with repetition.  Extension was 
full.  The examiner expected a decrease of approximately 10 
percent in the Veteran's range of motion due to fatigue and 
pain.  Osteoarthritis of the right knee was confirmed.  

The Veteran was again afforded VA orthopedic examination in 
August 2007.  At that time he reported increased pain and 
limitation of motion of both knees.  His gait was noted to be 
severely antalgic.  He utilized a cane to aid his mobility.  
Physical evaluation of the right knee reflected no effusion, 
but tenderness was noted along the medial joint line.  A 
well-healed surgical scar was present across the knee.  The 
ligaments of the right knee were stable to Lachman's and 
drawer tests, as well as varus and valgus stress.  McMurray's 
test was also negative.  Range of motion testing indicated 
extension to 0 degrees and flexion to 95 degrees, without 
crepitus.  Repetition of motion of the right knee did not 
result in any additional limitation of motion.  X-rays of the 
right knee confirmed moderate degenerative arthritis of the 
right knee.  

The Veteran has also received VA outpatient medical treatment 
during the pendency of this appeal.  A January 2005 
orthopedic consultation confirmed some atrophy of the muscles 
of the right thigh and calf, when compared to the left lower 
extremity.  Extension was to 0 degrees, with flexion to 118 
degrees.  Tenderness was present over the right knee, with 
several knee scars visible.  His right knee was without 
swelling or warmth.  A September 2006 VA orthopedic 
consultation reflected the Veteran's complaints of 
significant knee joint pain.  His movements were noted to be 
awkward, and he required a cane to walk.  Range of motion was 
described as "very good", but with pain noted.  Old well-
healed surgical scars over the right knee were observed.  

In July 2009, the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO.  He stated his right 
knee pain impaired him at work, limited his mobility, and 
made most daily activities difficult.  

After considering the totality of the evidence, the Board 
finds a disability rating in excess of 10 percent for the 
Veteran's internal derangement of the right knee is not 
warranted.  According to the examination reports and clinical 
records available, he has minimal to mild lateral instability 
of the right knee joint.  The most recent examination report 
of record, dated in July 2007, described his right knee as 
stable to Lachman's and drawer tests, as well as varus and 
valgus stress.  The Board has considered the Veteran's 
testimony as well as the fact that he uses a cane.  The 
multiple objective test results outweigh the testimony 
however.  Overall, the preponderance of the evidence is 
against a finding of moderate impairment, for which a 20 
percent rating under Diagnostic Code 5257 would be warranted.  

Likewise, the preponderance of the evidence is also against 
the award of an increased rating for his degenerative joint 
disease of the right knee.  His range of motion of the right 
knee has resulted in, at worst, 90 degrees flexion and 0 
degrees extension at all times during the pendency of this 
appeal; hence, neither an increased rating for limitation of 
flexion nor a separate compensable rating for limitation of 
extension is warranted.  Additionally, no examiner has 
suggested the Veteran experiences additional limitation of 
motion of the right knee due to such factors as pain, pain on 
use, fatiguability, weakness, or incoordination; thus, an 
increased rating based on these factors is not warranted.  
See DeLuca, supra.   The VA examiner in March 2005 found that 
flexion was to 122 degrees with pain.  Additionally, flexion 
decreased on one occasion to 95 degrees of flexion with 
repetition.  These findings do not support an increased 
rating under Diagnostic Code 5260.  Finally, no examiner has 
suggested the Veteran's right knee disabilities have resulted 
in a degree of impairment in excess of that currently 
contemplated, such that a staged rating is warranted.  See 
Hart, supra.  

In reviewing the Veteran's claim, the Board is also aware 
that separate disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994) (holding that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2009).  In the present case, the 
Veteran has a scar of the right knee as the result of 
surgical correction of his service-connected disability.  
However, according to the examination reports of record, the 
Veteran's right knee scars are well-healed and nontender, and 
result in no impairment in and of themselves.  Based on this 
finding, a separate 10 percent rating is not warranted under 
the rating criteria for scars.  Id.  

In conclusion the preponderance of the evidence is against 
disability ratings in excess of 10 percent for internal 
derangement and 10 percent for degenerative joint disease of 
the right knee.  As a preponderance of the evidence is 
against the award of increased ratings, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

c. Left knee

The Veteran seeks a disability rating in excess of 10 percent 
for his degenerative joint disease of the left knee.  The 
general criteria for the evaluation of knee disabilities have 
already been noted above.  The Board is also cognizant of VA 
VAOPGCPREC 23-97, which holds that in certain cases where the 
Veteran has both limitation of motion and instability of the 
affected knee joint, a separate compensable rating may be 
assigned without violating 38 C.F.R. § 4.14, the regulation 
against pyramiding.  

Upon receipt of his claim, the Veteran was afforded VA 
orthopedic examination in March 2005.  He reported joint pain 
ranging from 4-9/10, increasing with use.  He was noted to 
ambulate using a cane.  A March 2005 X-ray of the Veteran's 
left knee confirmed degenerative joint disease of the knee 
joint.  

Another VA orthopedic examination was afforded the Veteran in 
July 2005.  The Veteran gave a history of having sustained 
shrapnel wounds to both knees during military service in 
Vietnam, when a fellow service member stepped on a mine.  
Review of the Veteran's service records and DD-214 do not 
indicate military service in Vietnam, nor any in-service 
shrapnel wounds to either knee.  While the Veteran filed a 
February 1974 claim for a right knee disability shortly after 
service separation in January 1974, he did not report an 
injury to the left knee at that time.  The Veteran reported 
chronic left knee pain, worse with use, along with giving way 
of the knee joint.  Physical examination of the left knee 
revealed no swelling, but tenderness was noted.  Crepitus was 
2+, and flexion was to 108 degrees, but decreased to 103 
degrees with repetition.  Extension was full.  The examiner 
expected a decrease of flexion to approximately 100 degrees 
due to fatigue and pain.  His gait was antalgic, and he used 
a cane.  Osteoarthritis of the left knee was confirmed.  

The Veteran was again afforded VA orthopedic examination in 
August 2007.  At that time he reported increased pain and 
limitation of motion of both knees.  His gait was noted to be 
severely antalgic.  Physical evaluation of the left knee 
reflected no effusion, but tenderness was noted along the 
medial joint line.  The ligaments of the left knee were 
stable to Lachman's and drawer tests, as well as varus and 
valgus stress.  McMurray's test was also negative.  Range of 
motion testing indicated extension to 0 degrees and flexion 
to 95 degrees, without crepitus.  Repetition of motion of the 
left knee did not result in any additional limitation of 
motion.  X-rays of the left knee confirmed mild degenerative 
arthritis of the left knee.  

The Veteran has also received VA outpatient medical treatment 
during the pendency of this appeal.  A January 2005 
orthopedic consultation revealed a slight varus variation of 
the left knee.  Strength was 4+ on both flexion and 
extension.  A September 2006 VA orthopedic consultation 
reflected the Veteran's complaints of significant knee joint 
pain.  His movements were noted to be awkward, and he 
required a cane to walk.  Range of motion was described as 
"very good" for the left knee.  

In July 2009, the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO.  He stated his left 
knee pain, although not as severe as on the right, 
nonetheless impaired him in performing most tasks of daily 
living.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against the award of an 
increased rating for the Veteran's degenerative joint disease 
of the left knee.  His range of motion of the left knee has 
resulted in, at worst, 90 degrees flexion and 0 degrees 
extension at all times during the pendency of this appeal; 
hence, neither an increased rating for limitation of flexion 
nor a separate compensable rating for limitation of extension 
is warranted.  Additionally, no examiner has suggested the 
Veteran experiences additional limitation of motion of the 
left knee less than that noted above due to such factors as 
pain, pain on use, fatiguability, weakness, or 
incoordination; thus, an increased rating based on these 
factors is not warranted.  See DeLuca, supra.  One examiner 
found a decrease in flexion to about 100 degrees due to 
fatigue; subsequently, no additional limitation from 
repetition of motion was identified.  Finally, no examiner 
has suggested the Veteran's left knee disabilities have 
resulted in a degree of impairment in excess of that 
currently contemplated, such that a staged rating is 
warranted.  See Hart, supra.  

Additionally, the Veteran does not display lateral 
instability or recurrent subluxation of the left knee.  
According to the most recent examination report of record, 
dated in August 2007, the ligaments of the left knee were 
stable to Lachman's and drawer tests, as well as varus and 
valgus stress.  Thus, a separate compensable rating for other 
impairment of the left knee is not warranted.  See VAOPGCPREC 
23-97.  

In conclusion, the preponderance of the evidence is against 
the award of a disability rating in excess of 10 percent for 
degenerative joint disease of the left knee.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III. Extraschedular consideration

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  In 
this case, the Veteran has alleged that his service-connected 
disabilities adversely affect his ability to maintain 
employment.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  To accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the RO is authorized to refer the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1) (2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant 
Diagnostic Codes for the disability at issue.  The Board 
acknowledges that the Veteran has testified missing work on 
several occasions due to his pain and limited mobility 
resulting from his service-connected disabilities of the low 
back and bilateral knees.  However, the Board observes that 
the Veteran remains employed, according to his July 2009 
hearing testimony, and has not experienced hospitalization or 
extended absences from work due to his service-connected 
disabilities.  In short, the rating criteria contemplate not 
only his symptoms but the severity of his cumulative 
disability.  The Board does not find that the schedular 
criteria have been inadequate for rating the manifestations 
of the service-connected lower extremity disabilities.  See 
38 U.S.C.A. § 1155 (Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity).  For these reasons, 
referral for extraschedular consideration is not warranted.  


ORDER

A disability rating in excess of 20 percent for degenerative 
disc disease of the lumbosacral spine is denied.  

A disability rating in excess of 10 percent for internal 
derangement of the right knee is denied.  

A disability rating in excess of 10 percent for degenerative 
joint disease of the right knee is denied.  

A disability rating in excess of 10 percent for degenerative 
joint disease of the left knee is denied.  




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


